                              Case 20-10343-LSS                               Doc 5836                  Filed 07/30/21                Page 1 of 12



                                                          UNITED STATES BANKRUPTCY COURT
                                                               DISTRICT OF DELAWARE


In re: Boy Scouts of America                                                                          Case No.                             20-10343 (LSS)
                                Debtor                                                                Lead Case No.                        20-10343 (LSS)
                                                                                                      Jointly Administered                        

MONTHLY OPERATING REPORT                                                                                                                                    Chapter 11

Reporting Period Ended:                                                                                      6/30/2021       Petition Date:             2/18/2020
Months Pending:                                                                                                  16          Industry Classification:      7139
Reporting Method:                                                                                           Accrual Basis
Debtor's Full-Time Employees (current):                                                                         705
Debtor's Full-Time Employees (as of date of order for relief):                                                  997

Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)
 Provided                                                Supporting Documentation                                                   Schedule
            Statement of cash receipts and disbursements                                                                              A
            Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit              B
            Statement of operations (profit or loss statement)                                                                        C
            Accounts receivable aging                                                                                                 D
            Postpetition liabilities aging                                                                                            E
             Statement of capital assets                                                                                              N/A
            Schedule of payments to professionals                                                                                     F
             Schedule of payments to insiders                                                                                         N/A
             All bank statements and bank reconciliations for the reporting period                                                    N/A
             Description of the assets sold or transferred and the terms of the sale or transfer                                      N/A



    /s/ Paige N. Topper                                                                                                           Paige N. Topper
Signature of Responsible Party                                                                                               Printed Name of Responsible Party

       July 30, 2021                                                                                                             Wilmington, DE
Date                                                                                                                         Address

STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 11-MOR (06/07/2021)                                                              Page 1 of 12
                         Case 20-10343-LSS                      Doc 5836             Filed 07/30/21               Page 2 of 12


Debtor's Name                               Boy Scouts of America                                      Case No.               20-10343 (LSS)



Part 1: Cash Receipts and Disbursements                                                                                Current Month       Cumulative
($ in thousands)
a. Cash balance beginning of month                                                                                     $      72,529
b. Total receipts (net of transfers between accounts)                                                                         43,462           444,719
c. Total disbursements (net of transfers between accounts)                                                                    35,194           437,158
d. Cash balance end of month (a+b-c)                                                                                   $      80,797
e. Disbursements made by third party for the benefit of the estate                                                                 -                 -
f. Total disbursements for quarterly fee calculation (c+e)                                                             $      35,744   $       440,252

Part 2: Asset and Liability Status                                                                                     Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                                         $      3,213
b. Accounts receivable over 90 days outstanding (net of allowance)                                                               151
c. Inventory (Book)                                                                                                           47,329
d. Total current assets                                                                                                      361,015
e. Total assets                                                                                                         $    952,161
f. Postpetition payables (excluding taxes)                                                                                   142,061
g. Postpetition payables past due (excluding taxes)                                                                            1,059
h. Postpetition taxes payable                                                                                                  1,488
i. Postpetition taxes past due                                                                                                     -
j. Total postpetition debt (f+h)                                                                                        $    143,549
k. Prepetition secured debt                                                                                                  222,262
l. Prepetition priority debt                                                                                                       -
m. Prepetition unsecured debt                                                                                                251,667
n. Total liabilities (debt) (j+k+l+m)                                                                                   $    617,478
o. Ending equity/net worth (e-n)                                                                                        $    334,683

Part 3: Assets Sold or Transferred                                                                                     Current Month       Cumulative

a. Total cash sales price for assets sold/transferred outside the ordinary course of business                          $           -   $                -
b. Total payments to third parties incident to assets being sold/transferred outside the ordinary course of business               -                    -
c. Net cash proceeds from assets sold/transferred outside the ordinary course of business (a-b)                        $           -   $                -

Part 4: Income Statement (Statement of Operations)                                                                     Current Month       Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                                  $      32,389
b. Cost of goods sold (inclusive of depreciation, if applicable)                                                                   -
c. Gross profit (a-b)                                                                                                  $      32,389
d. Selling expenses                                                                                                                -
e. General and administrative expenses                                                                                         7,693
f. Other expenses                                                                                                                334
g. Depreciation and/or amortization (not included in 4b)                                                                         259
h. Interest                                                                                                                      599
i. Taxes (local, state, and federal)                                                                                               -
j. Reorganization items                                                                                                        6,710
k. Profit (loss)                                                                                                       $      16,794   $        (92,769)




UST Form 11-MOR (06/07/2021)                                            Page 2 of 12
                                 Case 20-10343-LSS                            Doc 5836              Filed 07/30/21                     Page 3 of 12


Debtor's Name      Boy Scouts of America                                                                                                         Case No.                    20-10343 (LSS)



Part 5: Professional Fees and Expenses
($ in thousands)
                                                                                                                                  Approved         Approved            Paid Current
                                                                                                                                Current Month      Cumulative             Month        Paid Cumulative
a.                 Debtor's professional fees & expenses (bankruptcy)                                          Aggregate Total $         6,907   $      57,399       $         4,767   $       50,463
                   Itemized Breakdown by Firm
                            Firm Name                                           Role
                       1    OMNI MANAGEMENT GROUP INC                           Claims Agent                                              727               15,600                -            14,352
                       2    SIDLEY AUSTIN LLP                                   Counsel                                                     -               11,333                -            10,723
                       3    WHITE & CASE LLP                                    Counsel                                                 2,830               10,219            2,265             8,177
                       4    ALVAREZ & MARSAL HOLDINGS LLC                       Financial Advisor                                         946                7,620              757             6,680
                       5    BATES WHITE LLC                                     Claims Advisor                                          1,357                4,061            1,086             3,307
                       6    HAYNES & BOONE LLP                                  Insurance Advisor                                           -                2,922                -             2,493
                       7    OGLETREE DEAKINS NASH SMOAK&STEWART PC              Claims Advisor                                            146                2,050              116             1,829
                       8    KCIC LLC                                            Other                                                     483                1,688              386             1,355
                       9    MORRIS NICHOLS ARSHT & TUNNELL                      Local Delaware Counsel                                    196                1,380              158             1,274
                      10    PRICEWATERHOUSE COOPERS LLP                         Auditor                                                   224                  360                -               109
                      11    HOTEL & LEISURE ADVISORS LLC                        Appraiser                                                   -                   99                -                99
                      12    FLORIDA KEYS APPRAISAL SERVICES                     Appraiser                                                   -                   25                -                25
                      13    JAMES F WELLES                                      Appraiser                                                   -                   18                -                18
                      14    DAWN M POWELL APPRAISALS INC                        Appraiser                                                   -                    9                -                 9
                      15    FI SALTER REAL ESTATE INC                           Appraiser                                                   -                    8                -                 8
                      16    BW FERGUSON & ASSOCIATES LTD                        Appraiser                                                   -                    6                -                 6
                                                                                                                                  Approved         Approved            Paid Current
                                                                                                                                Current Month      Cumulative             Month        Paid Cumulative
b.                 Debtor's professional fees & expenses (nonbankruptcy)                                       Aggregate Total $          209    $        3,239      $           209   $        3,239
                   Itemized Breakdown by Firm
                            Firm Name                                           Role
                       1    FTI CONSULTING INC                                  Strategic Communications and Public Relations              69                 850                69               850
                       2    WILLIS TOWERS WATSON INC                            Pension / Health & Benefits                                53                 498                53               498
                       3    STEPTOE & JOHNSON PLLC                              Corporate Counsel                                          20                 398                20               398
                       4    FOX ROTHSCHILD LLP                                  Counsel - IP Matters                                       38                 259                38               259
                       5    BAX ADVISORS LLC                                    General Counsel Advisor                                     -                 196                 -               196
                       6    STITES & HARBISON PLLC                              Defense Counsel                                             0                 122                 0               122
                       7    WIGGIN & DANA LLP                                   Defense Counsel                                             8                 119                 8               119
                       8    HECHT SPENCER & ASSOCIATES INC                      Government Relations / Lobbyist                             -                  95                 -                95
                       9    HARPER AND PEARSON                                  Audit and Financial Statement Preparation                   -                  78                 -                78
                      10    LCG ASSOCIATES INC                                  Match Savings Plan Consulting                               -                  63                 -                63
                      11    COVINGTON & BURLING                                 Counsel - Investigations                                    -                  54                 -                54
                      12    LEWIS BRISBOIS BISGAARD & SMITH                     Defense Counsel                                             1                  54                 1                54
                      13    WILSON ELSER MOSKOWITZ                              Defense Counsel                                             6                  44                 6                44
                      14    SAUL EWING LLP                                      Defense Counsel                                             5                  43                 5                43
                      15    MELICK PORTER LLP                                   Defense Counsel                                             -                  40                 -                40
                      16    Milliman USA Inc                                    Actuary - Insurance Reserves                                -                  31                 -                31
                      17    SCHEPER KIM & HARRIS LLP                            Defense Counsel                                             -                  29                 -                29
                      18    DENTONS US LLP                                      Defense Counsel                                             6                  29                 6                29
                      19    VERNIS & BOWLING OF THE FL KEYS                     Defense Counsel                                             -                  27                 -                27
                      20    WHITE AND WILLIAMS LLP                              Defense Counsel                                             -                  27                 -                27
                      21    CIVILLE & TANG PLLC                                 Defense Counsel                                             -                  18                 -                18
                      22    FREDRIKSON & BYRON PA                               Defense Counsel                                             1                  15                 1                15
                      23    BAKER & HOSTETLER LLP                               Counsel - Data Privacy                                      -                  14                 -                14
                      24    CLARKE SLIVERGLATE PA                               Defense Counsel                                             -                  13                 -                13
                      25    MARKOWITZ HERBOLD GLADE AND MEHLHAF PC              Defense Counsel                                             0                  13                 0                13
                      26    NORTON ROSE FULBRIGHT LLP                           Asia Trademark Counsel                                      -                  13                 -                13
                      27    HEPLERBROOM LLC                                     Defense Counsel                                             0                  13                 0                13
                      28    MCLANE MIDDLETON PROF ASSOC                         Defense Counsel                                             -                  12                 -                12
                      29    KELEHER & MCLEOD PA, ATTORNEYS AT LAW               Defense Counsel                                             0                   9                 0                 9
                      30    MCGUIRE WOODS LLP                                   Defense Counsel                                             -                   9                 -                 9
                      31    KIPP AND CHRISTIAN PC                               Defense Counsel                                             -                   8                 -                 8
                      32    BOONE KARLBERG PC                                   Defense Counsel                                             1                   7                 1                 7
                      33    BAYS LUNG ROSE HOLMA ATTORNEYS AT LAW               Defense Counsel                                             0                   6                 0                 6
                      34    FLOYD PFLUEGER & RINGER                             Defense Counsel                                             -                   6                 -                 6
                      35    HINSHAW & CULBERTSON LLP                            Defense Counsel                                             0                   5                 0                 5
                      36    HUESTON HENNIGAN                                    Defense Counsel                                             -                   4                 -                 4
                      37    WICKER,SMITH,O'HARA,MCCOY,&FORD PA                  Defense Counsel                                             0                   4                 0                 4
                      38    JONES SKELTON & HOCHULI PLC                         Defense Counsel                                             -                   3                 -                 3
                      39    MILLER JOHNSON SNELL & CUMMISKEY PLC                Defense Counsel                                             -                   3                 -                 3
                      40    MITCHELL, WILLIAMS, SELIG, GATES                    Defense Counsel                                             0                   3                 0                 3
                      41    STICH ANGELL KREIDLER UNKE & SCATTERGOOD            Investigations Counsel                                      -                   1                 -                 1
                      42    KAMM & MCCONNELL LLC                                Investigations Counsel                                      -                   0                 -                 0
                      43    NICHOLAS W MULICK PA                                Defense Counsel                                             -                   0                 -                 0
c.                 All professional fees and expenses (debtor & committees)                                                     $      12,235    $          96,243   $        9,190    $       85,417




 UST Form 11-MOR (06/07/2021)                                                          Page 3 of 12
                             Case 20-10343-LSS                          Doc 5836             Filed 07/30/21               Page 4 of 12


Debtor's Name                                              Boy Scouts of America                                       Case No.              20-10343 (LSS)



Part 6: Postpetition Taxes                                                                                                          Current Month        Cumulative
($ in thousands)
a. Postpetition income taxes accrued (local, state, and federal)                                                                    $            -   $             -
b. Postpetition income taxes paid (local, state, and federal)                                                                                    -                 -
c. Postpetition employer payroll taxes accrued                                                                                                 345             6,081
d. Postpetition employer payroll taxes paid                                                                                                    473             7,322
e. Postpetition property taxes paid                                                                                                              1               103
f. Postpetition other taxes accrued (local, state, and federal)                                                                                459             3,078
g. Postpetition other taxes paid (local, state, and federal)                                                                                   318             2,710

Part 7: Questionnaire - During this reporting period:                                                                         Yes        No                 N/A

a. Were any payments made on prepetition debt? (if yes, see Instructions)                                                     
b. Were any payments made outside the ordinary course of business without court approval? (if yes, see Instructions)                     
c. Were any payments made to or on behalf of insiders?                                                                        
d. Are you current on postpetition tax return filings?                                                                        
e. Are you current on postpetition estimated tax payments?                                                                    
f. Were all trust fund taxes remitted on a current basis?                                                                     
g. Was there any postpetition borrowing, other than trade credit? (if yes, see Instructions)                                             
h. Were all payments made to or on behalf of professionals approved by the court?                                             
i. Do you have:                                             Worker's compensation insurance?                                  
                                                                  If yes, are your premiums current?                          
                                                            Casualty/property insurance?                                      
                                                                  If yes, are your premiums current?                          
                                                            General liability insurance?                                      
                                                                  If yes, are your premiums current?                          
                                                            (if not current on any premiums, see Instructions)
j. Has a plan of reorganization been filed with the court?                                                                    
k. Has a disclosure statement been filed with the court?                                                                      
l. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?                                      




UST Form 11-MOR (06/07/2021)                                                       Page 4 of 12
                            Case 20-10343-LSS                          Doc 5836              Filed 07/30/21                 Page 5 of 12


Debtor's Name                                            Boy Scouts of America                                         Case No.                       20-10343 (LSS)



Part 8: Individual Chapter 11 Debtors (Only)                                                         Current Month            Yes                 No                N/A

a. Gross income (receipts) from salary and wages                                                     $            -
b. Gross income (receipts) from self-employment                                                                   -
c. Gross income from all other sources                                                                            -
d. Total income in the reporting period (a+b+c)                                                      $            -
e. Payroll deductions                                                                                             -
f. Self-employment related expenses                                                                               -
g. Living expenses                                                                                                -
h. All other expenses                                                                                             -
i. Total expenses in the reporting period (e+f+g+h)                                                  $            -
j. Difference between total income and total expenses (d-i)                                          $            -
k. List the total amount of all postpetition debts that are past due                                 $            -
l. Are you required to pay any Domestic Support Obligations as defined by 11 U.S.C § 101(14A)?                                                    
m. If yes, have you made all Domestic Support Obligation payments?                                                                                                     



                                                                   PRIVACY ACT STATEMENT

28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C. §§ 704, 1106, and 1107. The United States
Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a
chapter 11 debtor's progress through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is being prosecuted in
good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information is needed to perform the trustee's or examiner's duties or to the
appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information indicates a violation or potential violation of law. Other
disclosures may be made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the Executive Office for United States
Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may
be obtained at the following link: http:// www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion
of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).

I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting documentation are true and correct and that I have been
authorized to sign this report on behalf of the estate.

        /s/ Michael A. Ashline                                                                             Michael A. Ashline
Signature of Responsible Party                                                                      Printed Name of Responsible Party

        Chief Financial Officer                                                                            July 30, 2021
Title                                                                                               Date




UST Form 11-MOR (06/07/2021)                                                    Page 5 of 12
                              Case 20-10343-LSS                               Doc 5836                  Filed 07/30/21                     Page 6 of 12



Debtor's Name                                                      Boy Scouts of America                             Case No.                          20-10343 (LSS)



                                                    Schedule A: Statement of cash receipts and disbursements
($ in thousands)
                                                Unrestricted Cash Management System
Total Beginning Unrestricted Cash Balance                                            $           72,529

RECEIPTS
Operating Receipts
  Registrations                                                                                   1,775
  Supply                                                                                          8,428
  High-Adventure Bases                                                                            4,072
  A/R Receipts                                                                                    6,565
  Other Operating Receipts                                                                        1,068
  National Jamboree Fees                                                                              -
  Other                                                                                             746
  Total Operating Receipts                                                                       22,654
Transfers from Investments & Rest. Accounts, Net                                                    805
Other Collections / Distributions                                                                     3
Total Receipts                                                                                   23,462
DISBURSEMENTS
Total Trade AP                                                                                  (10,380)
Total Payroll and Benefits                                                                      (15,087)
Other Expenses                                                                                        -
Total Operating Disbursements                                                                   (25,467)
NON-OPERATING CASH FLOWS
GLIP                                                                                                (37)
Capex (BSA)                                                                                         (79)
Capex (Summit)                                                                                      (38)
Total Non-Operating Expenses                                                                       (155)
BANKRUPTCY-RELATED DISBURSEMENTS
Restructuring Professionals                                                                       (8,876)
Adequate Protection Payments                                                                        (696)
Other - Noticing Program / Utility Deposit                                                             -
Pre-Petition Vendor Payments                                                                           -
Total Bankruptcy Related Expenses                                                                 (9,572)
Total Disbursements                                                                             (35,194)
Net Cash Flow Before Endowment Contributions                                                    (11,732)
Funding Sources (Endowment Transfers)                                                            20,000
Total Ending Unrestricted Cash Balance - BSA                                                     80,797
Unrestricted Endowment Balance                                                                   19,399
Unrestricted RBT Balance                                                                         66,535
Total Ending Unrestricted Liquidity - BSA                                            $          166,732

                                                 Restricted Cash Management System
Beginning Restricted Liquidity Balance                                               $          138,391
Receipts                                                                                            402
Disbursements                                                                                      (550)
Change in BSA's Investment in Commingled Endowment Fund L.P.                                      3,759
Transfers (to) / from Unrestricted Cash Management System                                          (610)
Ending Restricted Liquidity Balance                                                  $          141,392


Footnotes:
(1) Receipts and disbursements reflect activity for the post-petition period of June 1, 2021 through July 2, 2021. Actual cash flow results are recorded on a weekly
    basis for reporting consistent with the Cash Collateral Order and, therefore, capture actual results through 7/2/21 instead of 6/30/21.
(2) All information contained herein is unaudited and subject to future adjustment.
(3) Excludes approximately $63 million of cash, which is restricted for accounting purposes, in the L/C Cash Collateral Account that collateralizes a standby letter of
    credit. Includes both cash and money market funds.
(4) Does not include results for non‐debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of the Boy Scouts of
    America.


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
TOTAL DISBURSEMENTS                                                                                                                                            $          35,744
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                             -
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                               -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                $          35,744




UST Form 11-MOR (06/07/2021)                                                              Page 6 of 12
                              Case 20-10343-LSS                             Doc 5836                  Filed 07/30/21                 Page 7 of 12


Debtor's Name                                   Boy Scouts of America                             Case No.                                             20-10343 (LSS)



                                                            Schedule B:
                Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit

($ In Thousands)


                                                                                                        BOOK VALUE AT END OF                         BOOK VALUE ON
                                          ASSETS                                                      CURRENT REPORTING MONTH                         PETITION DATE
Cash and Cash equivalents (1)                                                                     $                                 172,007     $                       174,612
Investments, at fair value                                                                                                          199,518                             203,514
Accounts Receivable (Net)                                                                                                              3,213                             15,396
Pledge Receivable (Net)                                                                                                               15,079                             33,011
Other Receivables                                                                                                                      8,679                             19,275
Intercompany Receivable                                                                                                             363,204                             350,318
Gift Annuities                                                                                                                         5,646                               7,099
Inventories                                                                                                                           47,329                             67,343
Prepaid & Deferred Expenses                                                                                                           44,039                             60,597
Professional Retainers                                                                                                                   139                               2,934
Land, Building, and equipment, net                                                                                                    87,668                            101,878
Other                                                                                                                                  5,640                              6,233


TOTAL ASSETS                                                                                      $                                 952,161     $                     1,042,210


                                                                                                        BOOK VALUE AT END OF                         BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                                        CURRENT REPORTING MONTH                         PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable and Accrued Liabilities                                                          $                                   81,157    $                        73,131
Gift Annuities                                                                                                                         5,646                               7,099
Unearned Fees and Subscriptions                                                                                                       50,239                             51,066
Insurance Reserves                                                                                                                     6,507                               2,464
Intercompany Payable                                                                                                                        -                                      -
TOTAL POSTPETITION LIABILITIES                                                                    $                                 143,549     $                       133,760
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                      $                                 222,262     $                       222,262
Priority Debt                                                                                                                               -                              3,349
Unsecured Debt                                                                                                                      251,667                             255,387
TOTAL PRE-PETITION LIABILITIES                                                                    $                                 473,929     $                       480,998


TOTAL LIABILITIES                                                                                 $                                 617,478     $                       614,758
NET ASSETS
Net Assets without Donor Restrictions                                                             $                                 194,584     $                       300,535
Net Assets with Donor Restrictions                                                                                                  140,099                             126,917
TOTAL NET ASSETS                                                                                  $                                 334,683     $                       427,452


TOTAL LIABILITIES AND NET ASSETS                                                                  $                                 952,161     $                     1,042,210



Footnotes:
(1) The Cash and Cash equivalents includes all cash, including unrestricted cash, donor restricted cash, cash collateral backing standby letters of credit that are restricted
    for accounting purposes, and cash held in trust for other purposes. The cash balance in Part 1 reflects unrestricted cash balance only and includes activity through 7/2/21.

*"Insider" is defined in 11 U.S.C. Section 101(31).




UST Form 11-MOR (06/07/2021)                                                          Page 7 of 12
                           Case 20-10343-LSS                        Doc 5836              Filed 07/30/21                  Page 8 of 12


Debtor's Name                                                                                Boy Scouts of America          Case No.                   20-10343 (LSS)



                                                       Boy Scouts of America
                                     Schedule C: Statement of operations (profit or loss statement)
                                                        (Income Statement)

($ In Thousands)
                                                                                                                                  Cumulative
REVENUES                                                                                             June 30, 2021               Filing to Date
Registration Fees                                                                            $                  1,399 $                      93,022
National Service Fees                                                                                             827                        12,077
Event Fees                                                                                                        189                         1,473
Supply Net Operations                                                                                           1,320                       (16,105)
Investment-related Revenues                                                                                       387                        27,710
High-adventure Base Net Operations                                                                             24,923                        (7,261)
Other Revenues                                                                                                    699                        12,065
GLIP Insurance Premiums                                                                                         2,386                        43,350
Contributions-Non Summit                                                                                          259                        14,672
Contributions-Summit Development                                                                                    -                             -
                                       Total Revenues                                                          32,389                      181,003

EXPENSES
Salary                                                                                                           2,424                       46,042
Benefits                                                                                                           805                       17,182
Other Benefits                                                                                                     120                          495
Outsourcing/External Services                                                                                      533                       13,532
Travel                                                                                                              32                          803
Operating                                                                                                          485                        4,495
Information Technology                                                                                             703                       12,067
Office Expense                                                                                                      35                          469
Insurance (GLIP, Property and Casualty, Workers' Comp.,etc.)                                                     2,810                       66,729
Facilities and Equipment                                                                                           146                        2,408
Depreciation                                                                                                       259                        4,857
World Bureau Fees                                                                                                    -                        1,054
General Liability Insurance                                                                                      2,198                       35,699
Legal Fees                                                                                                         204                        5,726
Interest and Line of Credit Fees                                                                                   599                        9,468
Other Expenses (1)                                                                                                 334                      (44,501)
Insider Compensation                                                                                               127                        2,029
Allocated Expenses                                                                                              (2,929)                     (26,616)
                                   Total Expenses                                                                8,885                      151,938

   Excess/(Deficiency) of Revenues over/under Expenses Before Reorganization Items           $                  23,504 $                     29,065
Professional Fees                                                                                                6,052                      104,048
U.S. Trustee Quarterly Fees                                                                                        250                        1,500
Other Reorganization Expenses                                                                                      408                       16,286
Gain/(Loss) from Sale of Equipment                                                                                   -                            -
                                Total Reorganization Expenses                                                    6,710                      121,834
Excess (Deficiency) of Revenues over/under Expenses                                          $                  16,794 $                    (92,769)


Footnotes:
(1) The credit to other expense is due to the reduction in accrued liability for self-insured medical and dental claims as a result of updating the estimate of unpaid and
    incurred but not reported claims following the dissolution of the Employee Welfare Benefits Trust, a voluntary employees’ beneficiary association (VEBA) trust,
    which was exhausted in 2nd quarter 2020.




UST Form 11-MOR (06/07/2021)                                                 Page 8 of 12
                                  Case 20-10343-LSS                      Doc 5836             Filed 07/30/21                       Page 9 of 12



Debtor's Name                                                                               Boy Scouts of America             Case No.                             20-10343 (LSS)



                                                                     Schedule D: Accounts receivable aging

($ In Thousands)

Accounts Receivable Reconciliation                                                                   May 31, 2021                        June 30, 2021
Total Accounts Receivable at the beginning of the reporting period                                                  $3,248                               $3,406
+ Amounts billed during the period                                                                                   8,225                                8,296
- Amounts collected during the period                                                                               (8,067)                              (8,272)
Total Accounts Receivable at the end of the reporting period                                                        $3,406                               $3,430

Accounts Receivable Aging                                                                            May 31, 2021                        June 30, 2021
0 - 30 days old                                                                                                     $3,194                               $3,211
31 - 60 days old                                                                                                        47                                   60
61 - 90 days old                                                                                                        15                                    8
91+ days old                                                                                                           150                                  151
Total Accounts Receivable                                                                                           $3,406                                3,430
Amount considered uncollectible (Bad Debt)                                                                            (218)                                (217)
Accounts Receivable (Net)                                                                                           $3,188                               $3,213




UST Form 11-MOR (06/07/2021)                                                       Page 9 of 12
                        Case 20-10343-LSS                        Doc 5836              Filed 07/30/21              Page 10 of 12



Debtor's Name                                         Boy Scouts of America                                Case No.                      20-10343 (LSS)



                                                          Schedule E: Postpetition liabilities aging

($ In Thousands)

                                                                                               Number of Days Past Due
                                                          Current             0-30             31-60           61-90                 Over 90            Total
Accounts Payable                                      $        2,351    $            620   $         109 $                  59   $          271     $       3,410
Wages Payable                                                  4,553                 -               -                     -                 -              4,553
Taxes Payable                                                  1,488                 -               -                     -                 -              1,488
Secured Debt/Adequate Protection Payments                         675                -               -                     -                 -                675
Professional Fees                                             30,282                 -               -                     -                 -             30,282
Amounts Due to Insiders*                                          125                -               -                     -                 -                125
Total Postpetition Debts                              $       39,474    $            620   $         109 $                  59   $          271     $      40,533

Explain how and when the Debtor intends to pay any past-due postpetition debts.

The majority of AP past due 60 days or more relates to parties with outstanding past due receivables and thus payment is being withheld. Any other
past-due amounts will be cured in near-term payment runs

Detail of post-petition Accounts Payable is not attached to this monthly operating report, however upon request, the Debtor will provide a status
update to the U.S. Trustee


*"Insider" is defined in 11 U.S.C. Section 101(31).




UST Form 11-MOR (06/07/2021)                                                Page 10 of 12
                                   Case 20-10343-LSS                             Doc 5836            Filed 07/30/21                         Page 11 of 12


Debtor's Name        Boy Scouts of America                                                                                                             Case No.                    20-10343 (LSS)



Schedule F: Schedule of payments to professionals
($ in thousands)
                                                                                                                                        Approved         Approved            Paid Current
                                                                                                                                      Current Month      Cumulative             Month        Paid Cumulative
a.                   Debtor's professional fees & expenses (bankruptcy) (1)                                                          $         6,907   $      57,399       $         4,767   $       50,463
b.                   Debtor's professional fees & expenses (nonbankruptcy) (1)                                                                   209            3,239                  209            3,239
                     Committees' professional fees & expenses (bankruptcy)
                     Itemized Breakdown by Firm
                              Firm Name                                            Role
                         1    PACHULSKI STANG ZIEHL & JONES                        TCC Counsel                                                  773                8,258              620             7,274
                         2    KRAMER LEVIN NAFTAILS & FRANKE                       UCC Counsel                                                  443                4,548              355             4,126
                         3    ALIX PARTNERS LLP                                    UCC Financial Advisor                                        489                3,807              392             3,390
                         4    PJT PARTNERS LP                                      Lender Financial Advisor                                     525                2,803              525             2,803
                         5    BERKELEY RESEARCH GROUP                              TCC Financial Advisor                                          -                2,950                -             2,497
                         6    NORTON ROSE FULBRIGHT US LLP                         Lender Counsel                                               200                2,186              200             2,186
                         7    GILBERT LLP                                          FCR Insurance Counsel                                        266                2,086              213             1,698
                         8    YOUNG CONWAY STARGATT & TAYLOR                       FCR Counsel                                                  258                1,636              207             1,395
                         9    PASICH LLP                                           TCC Insurance Counsel                                        122                1,617               97             1,294
                        10    CBRE INC                                             TCC Appraiser                                              1,454                1,454            1,163             1,163
                        11    COMMONWEALTH MEDIATION &CONCILIATION INC             Mediator                                                       -                  977                -               977
                        12    HOGAN LOVELLS US LLP                                 Mediator                                                       -                  707                -               707
                        13    THE GALLAGHER LAW GROUP                              Mediator                                                     185                  664              185               664
                        14    ANKURA CONSULTING GROUP LLC                          FCR Consultant                                               263                  686              152               492
                        15    YOUNG CONWAY STARGATT & TAYLOR (James Patton)        FCR Legal Representative                                     118                  503               95               412
                        16    REED SMITH LLP                                       UCC Local Delaware Counsel                                     -                  178                -               178
                        17    JUSTIN H RUCKI                                       Fee Examiner                                                   -                  217                -               173
                        18    WOMBLE BOND DICKINSON (US) LLP                       Lender Local Delaware Counsel                                 22                  153               11               142
                        19    ROCK CREEK ADVISORS                                  TCC Pension Financial Advisor                                  -                  146                -               117
                        20    SUMMIT INVESTMENT MANAGEMENT LLC                     TCC Appraiser                                                  -                   17                -                17
                        21    JON R CONTE PHD INC                                  TCC Consultant                                                 -                   14                -                11
                     Committees' professional fees & expenses (bankruptcy)                                         Aggregate Total            5,118               35,605            4,213            31,715
c.                   All professional fees and expenses (debtor & committees)                                                        $       12,235    $          96,243   $        9,190    $       85,417

Footnote:
(1) Refer to Part 5 for payments to debtor professionals




 UST Form 11-MOR (06/07/2021)                                                            Page 11 of 12
                             Case 20-10343-LSS                       Doc 5836               Filed 07/30/21                   Page 12 of 12



Debtor's Name                                            Boy Scouts of America                                                                Case No.   20-10343 (LSS)



                                                                       Part 7: Questionaire Report



Question a. Payment of Prepetition Debts

($ In Actuals)


Payee Name                                                    Date            Amount                          Description
Oklahoma Secretary of State                                 6/3/2021      $          10   Pursuant to Taxes Order
SAN DIEGO-IMPERIAL CNCL #49                                 6/3/2021              1,479   Pursuant to Shared Services Order (Local Council)
RHODE ISLAND DEPT OF BUS REGULATION                        6/22/2021                 12   Pursuant to Taxes Order
KANSAS ATTORNEY GENERAL                                    6/23/2021                  3   Pursuant to Taxes Order
ILLINOIS CHARITY BUREAU FUND                               6/23/2021                  2   Pursuant to Taxes Order
TECUMSEH CNCL #439                                         6/23/2021                167   Pursuant to Shared Services Order (Local Council)
DENTON COUNTY TAX ASSESSOR COLLECTOR                       6/29/2021                193   Pursuant to Taxes Order
Total Preptition Payments in Month Ending Jun 30, 2021                    $       1,866




UST Form 11-MOR (06/07/2021)                                                     Page 12 of 12
